Citation Nr: 0702372	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
evidence directly to the Board at the hearing.  He has waived 
review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2006).

Issue not on appeal

The January 2004 rating decision also declined to reopen the 
veteran's previously denied claim for service connection for 
a low back disability because new and material evidence had 
not been submitted.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  That issue is 
therefore not in appellate status. See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.



CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who was an engineer in service, seeks 
entitlement to service connection for PTSD.  In substance, he 
contends that his witnessing the death of a fellow serviceman 
during an in-service heavy equipment accident caused his 
PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2003 and September of 2003 
which were specifically intended to address the requirements 
of the VCAA.  In March 2006, the RO sent a letter (the 
Dingess letter) to the veteran outlining information and 
requirements based on Dingess v. Nicholson, 19 Vet. App. 473 
(2006), decided on  March 3, 2006.  The Dingess letter also 
addressed requirements of the VCAA.  

The August 2003 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "a current diagnosis of PTSD, evidence 
showing that stressful events happened to you in service, and 
medical evidence showing a connection between these stressful 
events and your PTSD."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the August 
2003 VCAA letter, the veteran was informed that VA would 
"try to help you get such things as medical records, 
employment records, or records from other Federal agencies."  
It informed him that VA had already obtained the veteran's 
service medical records and had requested copies of both his 
VA and private medical records.  This letter also notified 
the veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2003 letter asked him to "provide date(s), 
place(s), unit of assignment at the time of the event(s), 
description of the event(s), medal(s), or citation(s) 
received as a result of the event(s), and, if appropriate, 
name(s) and other identifying information concerning any 
other individuals involved in the event(s)."  The August 
2003 letter advised the veteran to provide copies of military 
personnel records and to provide documentation of any VA 
and/or private medical treatment.  This letter also notified 
the veteran that "[i]t's still your responsibility to make 
sure we receive these records."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2006 Dingess letter included notice that "[i]f you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Review of the record reveals that the veteran was not 
provided with complete VCAA notice prior to the initial 
adjudication of his claim.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  

In the instant case, the veteran was provided with complete 
VCAA notice via the March 2006 Dingess letter.  His claim was 
then readjudicated in a May 2006 Supplemental Statement of 
the Case (SSOC), after he was provided with the opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection herein.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), the relationship between his disability and his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  In any event, the March 2006 
Dingess letter clarified what was required.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well, as VA and private medical records.  The 
veteran and his representative have not identified any 
outstanding evidence.  Additionally, the RO forwarded a 
request to the Center for Research of Unit Records (CURR) 
based on details provided by the veteran about his claimed 
stressor.  However, CURR was not able to corroborate the 
incident, based on the details provided.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors. See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors. See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors. See 38 
C.F.R. § 3.304(f) (2006).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to stressful 
events in service.  Therefore, elements (1) and (3) of 38 
C.F.R. § 3.304(f) have been met.  The crucial element in this 
case is element (2), relating to in-service stressors.

As was discussed above, satisfaction of element (2) requires 
either combat status or verified stressors.  

The Board notes at the outset of its discussion that the 
veteran has focused his claim on one stressor.  He contends 
that his PTSD is a result of witnessing the death of a fellow 
soldier in a bucket loader accident, which, from his account, 
was a non-combat incident.  However, the Board has reviewed 
the record to see if combat status is established. 

It is undisputed that the veteran was a combat engineer and 
that he served in that capacity in Vietnam.  However, the 
title "combat engineer", in and of itself, does not 
automatically denote participation in combat.  Moreover, 
although the veteran received awards such as the Army 
Commendation Medal and the Vietnam Cross of Gallantry, for 
reasons explained immediately below these awards are not 
indicative of combat status.      

A review of the veteran's Form DD-214 shows that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Army 
Commendation Medal and the Vietnam Cross of Gallantry with 
Palm. The Board finds that none of these awards is conclusive 
as to the issue of combat status.

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974. See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990). 

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in the Republic of Vietnam.  
See Army Regulation 672-5-1, 28.  Similarly, the Republic of 
Vietnam Campaign Medal with 60 Device was awarded for service 
in Vietnam.  Neither decoration, in and of itself, is 
indicative of combat status.

The Army Commendation Medal is awarded to any member of the 
Armed Forces of the United States other than General Officers 
who, while serving in any capacity with the Army after 
December 6, 1941, distinguished himself/herself by heroism, 
meritorious achievement or meritorious service. While this 
medal can be awarded for combat-related acts, an award may 
also be made for acts of noncombatant-related acts which do 
not meet the requirements for an award of the Soldier's 
Medal. See Army Regulations 672-5-1. The veteran's medal was 
not awarded with a "V" [for valor] device.  Thus, receipt of 
this medal does not imply combat participation.

In some cases, a foreign government, or one of its officials, 
decides for any number of reasons that a particular unit 
should receive some symbol of gratitude. The selected unit 
then receives a number of the particular awards or 
decorations for distribution among its personnel and no 
guidelines are provided as to how the individual recipients 
are selected. A common example of this type of decoration is 
the Republic of Vietnam's "Cross of Gallantry" or "Cross of 
Gallantry with Palm." Despite their names, these decorations 
were presented for both combat and non-combat service. The 
presentation of the Vietnam Cross of Gallantry with Palm does 
not establish that the veteran engaged in combat with the 
enemy.

Though the veteran made reference to a "constant artillery 
barrage" while serving along the DMZ at his RO hearing and 
mentioned at his October 2003 VA examination that "[h]e was 
involved in numerous fire fights, and was the target of 
rocket and mortar fire," he does not contend that such 
incidents led to his PTSD.  
In any event, there is no indication in the record that the 
veteran was in fact involved in combat.  His statements 
concerning being subjected to enemy fire are too vague to be 
amenable to verification by CURR.  

Since the veteran's one stressor is unrelated to combat, is 
lay testimony alone will not be enough to establish their 
occurrence. See Moreau, supra.  Therefore, to substantiate 
the claim, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.

The Board observes at this juncture that the veteran has been 
inconsistent concerning  the date of his alleged stressor.  
In his July 2003 PTSD questionnaire, the veteran reported 
that the bucketloader accident occurred on "11 Feb 70."  In 
so doing, he provided an adequately specific date for the 
stressor (February to April 1970) to enable the RO to 
initiate a search request with the Center for Research of 
Unit Records.  This search produced no evidence of the 
claimed stressor event.  

During the September 2006 RO hearing, the veteran asserted 
that the incident in fact occurred in September 1970 rather 
than in March 1970.  The Board places little weight of 
probative value on this statement, coming as it does toward 
the end of the appeal process, long after he provided the RO 
with information which he now recants.  The veteran's lack of 
consistency regarding the date of the alleged incident 
seriously undermines his credibility in asserting that the 
event in fact occurred.

The Board further notes in this connection that the veteran's 
statements concerning the bucket loader accident [which he 
now claims is a watershed event in his life, causing mental 
illness] are suspiciously vague.   For example, the veteran 
has never identified the victim of the bucketloader accident, 
despite being able to provide the Board with a photograph 
compilation of all of his "Battalion Buddies."  The 
veteran's inability to remember particulars of the event 
seriously thwarts any possibility of obtaining information 
that may serve to corroborate the alleged fatal accident.

In short, the evidence of record does not corroborate the 
veteran's account of the stressor indicated.  Because the 
veteran has provided conflicting dates of his alleged 
stressor and cannot identify the victim or any witnesses, the 
incident cannot be independently verified as is required by 
38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [VA's duty to assist a veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.]; see also U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.

Additional comment

The Board has denied the veteran's claim for reasons stated 
above, namely that the claimed non-combat stressor cannot be 
verified, as required by law, due to the veteran's vague and 
conflicting statements.  

As alluded to above, the veteran has referred to, but not 
highlighted, what appear to be combat stressors.  If he can 
recall such with sufficient specificity [i.e. dates, 
locations, individuals and units involved], he should provide 
such information to the RO for CURR verification.  In that 
connection, the veteran and his representative are referred 
to Pentecost v. Principi, 16 Vet. App. 124 (2002). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


